THE COURT.
Petitioner, the mother of Ronald William Lukasik and Kenneth Mathew Lukasik, aged 7 and 5 years, respectively, filed in this court a petition for a writ of habeas corpus, in which she alleged that said children were being unlawfully detained and restrained of their liberty by the juvenile officer of Merced County and by Mr. and Mrs. Matheus Lukasik, the grandparents of said children, under a petition *146filed in the juvenile court of Merced County. -This court issued a writ, commanding said juvenile officer and said grandparents to appear before this court with said children.
This court is convinced from the evidence that at the time said minor children were taken into custody in Fresno County by the juvenile officer of Merced County said children were neither within the county of Merced nor residing therein, but that they were and are residing in Fresno County with their mother, the petitioner. Under such circumstances it is clear that the juvenile court of Merced County had no jurisdiction either to order said children into custody or to make them wards of the juvenile court of Merced County because, under section 721 of the Welfare and Institutions Code, such jurisdiction is limited to minors found “within the county or residing therein.”
As was said in Guardianship of Casella, 133 Cal.App. 80, at page 82 [23 P.2d 782] :
“As the minors were actually living in Contra Costa County and, as their legal residence was in that county while their mother resided there, both essentials of jurisdiction of the person of the minors placed that jurisdiction in the Juvenile Court of Contra Costa County and withheld it from the court of Santa Clara County.”
For the reasons hereinbefore set forth, it is therefore ordered that the minor children, Ronald William Lukasik and Kenneth Mathew Lukasik be discharged from the illegal detention and custody in which they are now held by respondents, Mr. and Mrs. Matheus Lukasik and the juvenile officer of Merced County, and committed forthwith to the custody of petitioner, and that they be delivered by the respondents to petitioner at her residence in Fresno.